Citation Nr: 0419717	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  94-28 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

Entitlement to an increased rating for carpal tunnel 
syndrome, right side, currently evaluated as 20 percent 
disabling.

Entitlement to an increased rating for carpal tunnel 
syndrome, left side, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from July 1965 to July 1967 
and from January 1991 to September 1991, with additional 
periods of active duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).  That decision granted service 
connection for right and left carpal tunnel syndrome and 
assigned an initial noncompensable rating.  In a February 
2000 decision, the RO increased both ratings to 10 percent 
effective October 29, 1999.  An October 2003 rating decision 
increased the rating for right carpal tunnel syndrome to 20 
percent, effective January 22, 2003.  As the complete 
benefits sought on appeal have not been awarded, both issues 
remain before the Board.

In September 2000, the Board remanded the claims for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
modified the circumstances under which VA's duty to notify 
and assist claimants applies, and how that duty is to be 
discharged. See Public Law No. 106-175 (2000) (now codified 
at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)).  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant must come forward first with evidence to well ground 
a claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The law also redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

After reviewing the record, the Board notes that the veteran 
was provided with the text of the new regulation pertaining 
to VA's duty to assist in developing claims found in 38 
C.F.R. § 3.159 in the January 2003 and February 2004 
supplemental statements of the case.  However, the veteran 
has not been given specific notification as to the evidence 
necessary to establish entitlement to the benefits sought.  
In addition, he has, to date, not been sufficiently informed 
of what evidence the RO would obtain and what evidence he 
should provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the appellant is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
her claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).

2.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record in its 
entirety.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




